Exhibit 10.1B

Second Amendment to the BMC Software, Inc. 1994 Employee Incentive Plan

THIS AMENDMENT is made on this 28th of April 2009, by BMC Software, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Company”).

WITNESSETH:

WHEREAS, the Company maintains the BMC Software, Inc. 1994 Employee Incentive
Plan (the “Plan”), which was last amended and restated effective August 23,
2005; and

WHEREAS, the Company desires to amend the Plan to allow the Company to grant
restricted stock units pursuant to the Plan.

NOW, THEREFORE, effective as of the date first written above, the Plan is hereby
amended as follows:

1.      By inserting the phrase “Restricted Stock Unit Awards,” immediately
after the phrase “Restricted Stock Awards,” in the third sentence of Paragraph
I.

2.      By deleting Paragraph II(a) in its entirety and substituting therefor
the following:

“(a)        ‘Award’ means, individually or collectively, any Option, Restricted
Stock Award, or Restricted Stock Unit Award.”

3.      By adding the following new Paragraphs II(q-1), (q-2), and (q-3):

“(q-1)    ‘Restricted Stock Units’ refers to the rights described in Paragraph
VIII-A.

(q-2)      ‘Restricted Stock Unit Agreement’ means a written agreement between
the Company and a Holder with respect to a Restricted Stock Award.

(q-3)      ‘Restricted Stock Unit Award’ means an Award of Restricted Stock
Units granted under Paragraph VIII-A.”

4.      By deleting the phrase “Option or Restricted Stock” from the first
sentence of Paragraph IV(b).

5.      By adding the phrase “, Restricted Stock Unit Awards,” after the phrase
“Grant of Options” in the heading to Paragraph V.



--------------------------------------------------------------------------------

6.      By adding the following new Paragraph VIII-A:

“VIII-A. RESTRICTED STOCK UNIT AWARDS

(a)      Restricted Stock Units.    A Restricted Stock Unit Award entitles the
Holder to receive payment of an amount equal to all or a portion of the Fair
Market Value of a specified number of shares of Common Stock upon the lapse of
any Forfeiture Restrictions (as defined in Paragraph VIII(a) above) imposed on
the Restricted Stock Units that are the subject of the Restricted Stock Unit
Award. The Forfeiture Restrictions shall be determined by the Committee in its
sole discretion at the time of grant. Each Restricted Stock Unit Award may have
different Forfeiture Restrictions, in the discretion of the Committee. The
Forfeiture Restrictions applicable to a particular Restricted Stock Unit Award
shall not be changed except as permitted by Paragraph VIII-A(b) or Paragraph IX.

(b)      Other Terms and Conditions.    At the time of grant of a Restricted
Stock Unit Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to the Award, including,
but not limited to, rules pertaining to the termination of employment (by
retirement, disability, death or otherwise) of a Holder prior to expiration of
the Forfeiture Restrictions; provided, however, that subsequent to the grant of
a Restricted Stock Unit Award, at any time before complete termination of such
Restricted Stock Unit Award, the Committee may accelerate the time or times at
which such Restricted Stock Unit Award may be paid in whole or in part.

(c)      Payment.    Payment in respect of Restricted Stock Units may be made by
the Company in cash or shares of Common Stock (valued at Fair Market Value as of
the date payment is owed) as provided in the applicable Restricted Stock Unit
Agreement or, in the absence of such provision, as the Committee may determine.

(d)      Agreements.    At the time any Award is made under this Paragraph
VIII-A, the Company and the Holder shall enter into a Restricted Stock Unit
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Unit Agreements need not be
identical.”

7.      By deleting Paragraph IX(h) in its entirety and substituting therefor
the following:

“(h)      Plan provisions to the contrary notwithstanding, with respect to any
Restricted Stock Awards and Restricted Stock Unit Awards outstanding at the time
a Corporate Change as described in Subparagraph (c) above occurs, the Committee
may, in its discretion and as of a date determined by the Committee, fully vest
any or all Common Stock awarded to the Holder pursuant to such Restricted Stock
Award and fully vest and pay out any or all Restricted Stock Units in cash or
shares of Common Stock pursuant to such Restricted Stock Unit Award then
outstanding and, upon such vesting and payout, all restrictions applicable to
such Restricted Stock Award or Restricted Stock Unit Award shall terminate as of
such date. Any Action by the Committee pursuant to this Subparagraph may vary
among individual Holders and may vary among the Restricted Stock Awards or
Restricted Stock Unit Awards held by any individual Holder.”



--------------------------------------------------------------------------------

8.      By inserting the phrase “or Restricted Stock Unit Awards” after the
phrase “Restricted Stock Awards” and before the comma in Paragraph X(a).

9.      By deleting the first sentence of Paragraph XI(a) and substituting
therefor the following:

“Neither the adoption of the Plan nor any action of the Board or of the
Committee shall be deemed to give any individual any right to be granted an
Award or any other rights hereunder except as may be evidenced by an Option
Agreement, a Restricted Stock Agreement, or a Restricted Stock Unit Agreement
duly executed on behalf of the Company, and then only to the extent and on the
terms and conditions expressly set forth therein.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
date first written above.

 

BMC SOFTWARE, INC.

By:  /s/ MICHAEL A. VESCUSO

Title:  Senior Vice President, Administration